The verdict was amply authorized by the evidence, and none of the special assignments of error shows cause for a new trial.
                       DECIDED SEPTEMBER 19, 1942.
Merrill Johnson brought suit against Mrs. Coma Gay and her husband, Batt Gay, on a promissory note, in the amount of $158.06, alleged to have been executed by them for value received and delivered by them to plaintiff. The defendants in their plea admitted a prima facie case for the plaintiff, but denied owing the amount named in the note. Mrs. Gay further pleaded that she was a married woman and that the debt sued upon was not her debt, but that the debt, if any existed, was the debt of her husband, and that she signed the note, not as principal, but as surety for her husband. The jury returned a verdict in favor of the plaintiff for the amount sued for. A motion for a new trial was overruled and that judgment is assigned as error.
The defendants, having admitted a prime facie case in the plaintiff, assumed the burden of proving, by a preponderance of the evidence, their defenses as set out in their answer. They failed to carry that burden. On the contrary, the jury were amply authorized to find from the evidence, including the self-contradictory evidence of the two defendants, that the wife signed the note sued upon as principal, for value received by her and her husband, and that both were liable for the amount sued for. The cases cited in their behalf are clearly differentiated by their facts from this case. The special assignments of error, complaining of alleged errors of commission and of omission in the court's charge, when considered in the light of the entire charge and the facts of the case, show no cause for a new trial.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 25